VAN HOOMISSEN, J.,
dissenting.
This is a 17-year marriage. Husband, age 48, is employed as a deputy sheriff. Although he has a disability claim pending, he is working full-time and is in good health. He has a good work record and was employed full-time throughout the marriage except for one brief period. During the first five years of the marriage, he was employed as an electrical design engineer and as a policeman. In those jobs he earned $25,000 to $30,000 a year. He worked for the U. S. Treasury Department the next seven years and was earning $27,000 at the time he left that job. His present salary is $18,000 a year, plus fringe benefits. He has college-level education, which he characterizes as the equivalent of an Associate Degree; wife contends that he has the equivalent of a “four-year college experience.”
Wife, age 58, is a high school graduate. Her employment record has been spotty. She testified that she was unemployed at the time of the hearing and that she was being supported by her son. She has not had a full-time job since 1970 or 1971. Emotional and alcohol problems have affected her employability throughout the marriage. She testified that she had worked sporadically during the last six years and that her doctor advised her not to work at this time. Husband contends that wife has earned $600 to $1,000 monthly in the accounting and bookkeeping field and that at the time of the hearing she was in a trainee status with First Interstate Bank. The training, on successful completion, would provide her with a starting salary *173of $800 monthly.1 He conceded that wife worked “primarily during the early part of the marriage.”
*174Wife has had medical and emotional problems and had been released from the hospital only three weeks before the hearing after suffering from extreme depression. Apparently she is an alcoholic. She has no medical insurance. Husband does not dispute wife’s emotional problems.2 He contends, however, that they have not affected her employ-ability. He admits that her problems were partly caused by her drinking, but he maintains that she no longer has any alcohol problem and that she is able to work full-time.
The trial court concluded that “there should be a reasonably equal division of assets.” The court determined that the personal property in the possession of each party was of equal value. It then awarded to each of the parties the personal property then in possession. Husband’s PERS fund was awarded to him. The court also ordered any money received by reason of husband’s disability claim to be divided equally between the parties.
*175The court found that there remained $13,000 in assets in the form of real property, contract payments due and a mobile home. It awarded the real property and the mobile home to husband and the contract payments to wife. To equalize the division of assets, the court awarded wife a $3,500 judgment against husband, payable in monthly installments of not less than $200, including interest at 9 percent. That gave each party assets valued at $6,500.
The court denied wife any spousal support or attorney fees. Regrettably, the court did not elaborate on the reasons why it did not feel that even temporary spousal support was appropriate in this case. Even the majority cannot agree with that conclusion on de novo review.
I would award wife permanent spousal support of $300 a month. Grove and Grove, 280 Or 341, 571 P2d 477, modified 280 Or 769, 572 P2d 1320 (1977); Hayner and Hayner, 58 Or App 324, 648 P2d 379, rev den 293 Or 635 (1982); Plaster and Plaster, 55 Or App 700, 639 P2d 1287 (1982); Yantis and Yantis, 52 Or App 825, 629 P2d 883 (1981); Lake and Lake, 22 Or App 195, 538 P2d 97 (1975); Kitson and Kitson, 17 Or App 648, 523 P2d 575, rev den (1974). I would affirm the other provisions of the decree.

 Wife testified in relevant part:
“Q What are you doing in an effort to obtain a job?
“A I am attending seminars. And I am planning on doing at least two semesters of college.
“Q When you say you are attending seminars, someone is sending you to those seminars?
“A Yes.
“Q Who is that?
“A First Interstate Bank.
“Q Do you have any banking experience?
“A No.
“Q How long have you been attending these seminars?
“A A little over two weeks.
“Q Just since your release from the hospital?
“A Yes.
“Q What training are you going to have to complete before you will be able to work for the bank?
“A I have to know all principles of bank operations.
“Q Are they going to send you to school?
“A Yes.
“Q For how long?
“A At least two semesters.
“Q Where would you attend school?
“A Cal State, Fullerton.
“Q Are they going to pay for your tuition?
“A Tuition and books.
“Q What is that training going to lead to, hopefully?
“A Hopefully in operations.
“Q Do you have any idea what pay scale you might have after you have completed your training with the bank?
“A I think it is going to be over $800.
“Q Realistically, Mrs. Burke, considering your age and your employment history, and your emotional well-being, what are your prospects for your future as far as employment with the bank?
“A Well, for the first time in my life. I’m going to have to support myself. And I’m going to give it a good shot.
*174“Q How competitive is the field that you are attempting to enter?
“A Very competitive.”
Under the evidence in this case, wife should be awarded permanent support in an amount that is “just and equitable.” See ORS 107.105(1)(c). If wife completes the training program, and if she is employed, and if she holds a job for a reasonable period of time, then husband might be entitled to a modification. Certainly a reasonable inference may be drawn from the evidence in this record that wife’s employment prospects are fair to middling at best. I conclude that in view of the length of the marriage, wife’s emotional and alcohol problems, her resulting poor work history and the present disparity in incomes, wife is entitled to permanent support.


 Husband testified in relevant part:
“Q Did she have any emotional problems that made it difficult for her to maintain a job for periods of time?
“A She did have, did have emotional problems, yes.
“Q Did some of those require hospitalization for periods of time?
“A Yes, they did.
“Q Do you recall approximately how many times she was hospitalized during the, say, the last six or seven years of your marriage?
“A Four. Possibly five times.
“Q Were those all for emotional rather than physical problems?
“A They were all emotional problems.”